UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7571



ALVIN J. PATTERSON,

                                             Plaintiff - Appellant,

          versus


J. CLOW, Medical Worker Department of Correc-
tions; R. WALKER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-01-1007-AM)


Submitted:   November 29, 2001          Decided:    December 10, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alvin J. Patterson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alvin J. Patterson, a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint under 28 U.S.C.A. § 1915A(b)(1) (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

agree that Patterson’s complaint fails to state a claim. According-

ly, we dismiss the appeal on the reasoning of the district court.

Patterson v. Clow, No. CA-01-1007-AM (E.D. Va. filed Aug. 20, 2001;

entered Aug. 21, 2001). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2